Yesawich Jr., J.
Appeal from an order of the Family Court of Franklin County (Main, Jr., J.), entered September 22, 1993, which dismissed petitioner’s application, in a proceeding pursuant to Family Court Act article 4, to direct respondent to pay medical expenses incurred by the birth of his son.
Petitioner contends that Family Court erred in refusing to order respondent, an unwed father, to repay the birth expenses of the child’s mother that were originally covered by Medicaid, because he was unable to pay those expenses when they were incurred. Petitioner concedes that respondent was living in the mother’s household and was eligible for, and receiving, Medicaid at the time of the birth, but argues that exempting unwed fathers from the obligations created by Family Court Act §§ 514 and 545 solely on the basis of their ability to pay is improper.
For the reasons stated in Matter of Commissioner of Social Servs. [Lisa U.] v Steven V. (207 AD2d 162), we find this argument unconvincing.
Mikoll, J. P., Mercure, White and Casey, JJ., concur. Ordered that the order is affirmed, without costs.